PER CURIAM.
The buyer of a business appeals from a summary judgment entered in favor of defendant broker in the buyer’s suit for damages for alleged fraudulent misrepresentations by the broker in connection with the purchase of the business. We affirm.
The buyer had previously counterclaimed against the seller of the business in the seller’s prior suit against the buyer. The prior suit was for the balance of the purchase price. That counterclaim prayed for rescission and damages based upon alleged misrepresentations by the seller in connection with the purchase of the business. The trial court in that suit, from which there was no appeal, determined that both the seller and the buyer “shall go hence without day.” The court awarded no damages on the counterclaim.
The issue of damages suffered by the buyer for having been induced to buy the business was adjudicated in the prior suit. See Atlantic Cylinder Corp. v. Hetner, 438 So.2d 922 (Fla. 1st DCA 1983); Russell v. A & L Development, Inc., 273 So.2d 439 (Fla. 3d DCA 1973); Arenson v. Ford Motor Co., 254 So.2d 812 (Fla. 1st DCA 1971). See also Hinton v. Iowa National Mutual Insurance Co., 317 So.2d 832, 838 (Fla. 2d DCA 1975) (“Aside from the public policy considerations against the multiplicity of actions, there is a basic unfairness in permitting one party to relitigate the same issues in a second suit because he is dissatisfied with the recovery obtained in the first.”).
Affirmed.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.